

115 HCON 24 IH: Establishing a Joint Committee on Russian Interference in the 2016 Election and the Presidential Transition.
U.S. House of Representatives
2017-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. CON. RES. 24IN THE HOUSE OF REPRESENTATIVESFebruary 14, 2017Mr. Langevin submitted the following concurrent resolution; which was referred to the Committee on RulesCONCURRENT RESOLUTIONEstablishing a Joint Committee on Russian Interference in the 2016 Election and the Presidential
			 Transition.
	
 1.EstablishmentThere is hereby established in Congress a Joint Committee on Russian Interference in the 2016 Election and the Presidential Transition (hereafter in this resolution referred to as the Joint Committee).
		2.Composition
 (a)In generalThe Joint Committee shall consist of 16 Members appointed as follows: (1)The Speaker of the House of Representatives shall appoint 8 Members of the House to serve on the Joint Committee, of whom—
 (A)4 shall be Members of the majority party of the House; and (B)4 shall be Members of the minority party of the House appointed after consultation with the Minority Leader of the House.
 (2)The Majority Leader of the Senate shall appoint 8 Senators to serve on the Joint Committee, of whom—
 (A)4 shall be Senators of the majority party of the Senate; and (B)4 shall be Senators of the minority party of the Senate appointed after consultation with the Minority Leader of the Senate.
					(b)Leadership
 (1)Co-chairsThe Speaker of the House of Representatives shall designate one Member of the Joint Committee who is a Member of the House to serve as one of the co-chairs of the Joint Committee, and the Majority Leader of the Senate shall designate one Member of the Joint Committee who is a Senator to serve as the other co-chair of the Joint Committee.
 (2)Co-vice chairsThe Minority Leader of the House of Representatives shall designate one Member of the Joint Committee who is a Member of the House to serve as one of the co-vice chairs of the Joint Committee, and the Minority Leader of the Senate shall designate one Member of the Joint Committee who is a Senator to serve as the other co-vice chair of the Joint Committee.
 (c)VacanciesA vacancy in the Joint Committee shall not affect the power of the remaining Members to execute the functions of the Joint Committee, and shall be filled in the same manner as the original selection.
			3.Duties
 (a)Study and reviewThe Joint Committee shall conduct a full study and review of the following issues: (1)Attempts to influence elections for Federal office held in 2016 elections including, but not limited to, the general and primary elections for the office of President and the general and primary elections for the office of Representative in, or Delegate or Resident Commissioner to, the Congress, as described in the October 7, 2016, Joint Statement from the Department of Homeland Security and Office of the Director of National Intelligence on Election Security.
 (2)Related attempts to undermine trust in United States electoral processes. (3)The attribution of such attempts.
 (4)All policies, decisions, and activities taken by the executive branch to respond to such attempts. (5)Cybersecurity breaches tied to attempts to influence election outcomes or faith in the electoral system.
 (6)Additional cybersecurity threats and vulnerabilities that may contribute to future information warfare operations against the United States.
 (7)Recommendations for improving resilience against future information warfare operations. (8)Recommendations for improving the cybersecurity of electoral functions.
 (9)Contacts between foreign nationals and candidates running in the 2016 elections (or their campaign staff) which occurred during the campaign for those elections.
 (10)Contacts between foreign nationals and officials who were elected to office in the 2016 elections (or their staff) which occurred after the election but before such officials took office.
 (11)Any other relevant issues relating to the election influence operations, response to such operations, or the investigation by Congress into such operations.
				(b)Report of findings and recommendations
 (1)Final reportNot later than 180 days after the date of the adoption of this resolution, the Joint Committee shall submit to Congress a final report on the investigation and study conducted under subsection (a) and its findings and recommendations relating to the issues described in such subsection.
 (2)Standard for findings and recommendationsThe Joint Committee may not make any finding or recommendation for purposes of paragraph (1) except upon the majority vote of the Members from each House, respectively.
 (3)Interim reportsIn addition to the final report submitted under paragraph (1), the Joint Committee may submit to Congress interim reports on the investigation and study conducted under subsection (a) prior to the submission of such final report.
 (4)Classified annexAny report submitted under this subsection shall be issued in unclassified form but may include a classified annex.
				4.Rules and procedures
 In carrying out its duties under this resolution, the Joint Committee is authorized to— (1)hold such hearings, to sit and act at such places and times within the United States during the sessions, recesses, and adjourned periods of Congress;
 (2)require the attendance of such witnesses and the production of such books, papers, and documents, administer such oaths, take such testimony, procure such printing and binding as it deems necessary; and
 (3)make such rules respecting its organization and procedures as it deems necessary. 5.Staff; funding (a)Staff (1)In generalThe co-chairs of the Joint Committee, upon consultation with the co-vice chairs of the Joint Committee, may employ and fix the compensation of such staff as the co-chairs consider necessary to carry out this resolution.
 (2)Detail of House and Senate employeesUpon the request of the Joint Committee, the head of any office of the House of Representatives or Senate is authorized to detail, without reimbursement, any of the personnel of such office to the Joint Committee to assist the Joint Committee in carrying out its duties.
 (b)FundingThere are authorized to be appropriated such sums as may be necessary to carry out this resolution, of which—
 (1)50 percent shall be paid out of the applicable accounts of the House of Representatives, to be paid on vouchers signed by the co-chair or co-vice chair of the Joint Committee who is a Member of the House of Representatives, and approved in the manner directed by the Committee on House Administration of the House of Representatives; and
 (2)50 percent shall be paid out of the contingent fund of the Senate, to be paid on vouchers signed by the co-chair or co-vice chair of the Joint Committee who is a Senator, and approved in the manner directed by the Committee on Rules and Administration of the Senate.
				6.Termination
 The Joint Committee shall terminate upon the expiration of the 30-day period which begins on the date the Joint Committee submits its final report under section 3(b)(1).
		